Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not disclose or suggest a valve repair device for repairing a native valve of a patient including a strip of material forming a coaption element and a pair of paddles, a cap attached to the paddles, a pair of extension members connected to the cap and the paddles, end portions of the pair of extension members extend beyond the strip of material, in combination with the other claimed elements. 
The closest prior art includes US 2016/0331523A1 which not disclose a pair of extension members connected to the cap and the paddles, i.e. Fig. 126, US 8029518 does not disclose that movement of the cap toward the coaption element causes the pair of paddles to move to the closed position or end portions of the extension members that extend beyond the strip of material, and US 2006/0020275A1 discloses a coaption element and paddles formed from the same strip of material but does not disclose that a pair of extension members connect to the cap and the paddles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771